Citation Nr: 1108783	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-06 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include 1as secondary to service-connected right knee disabilities.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee injury, postoperative, with laxity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to ratings in excess of 10 percent for degenerative joint disease of the right knee and right knee injury, postoperative, with laxity, respectively.  

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned.  In November 2009, the Board remanded this case.  

In a September 2010 rating decision, a temporary total rating was assigned for right knee surgery from June 7, 2010 through July 31, 2010.  As of August 1, 2010, a 10 percent rating was reassigned under Diagnostic Code 5010-5262.  

In December 2010, the Veteran was awarded a 20 percent rating for right knee injury, postoperative with slight laxity under Diagnostic Code 5257, effective November 14, 2006.  The Board notes that the United States Court of Appeals for Veterans Claims ("the Court") has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

The issues of entitlement to an increased rating for degenerative joint disease of the right knee and right knee injury, postoperative, with laxity are addressed in the 


REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease of the left knee is not etiologically related to his service-connected right knee disabilities.


CONCLUSION OF LAW

Degenerative joint disease of the left knee is not proximately due to, the result of, or aggravated by the service-connected right knee disabilities.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In a December 2006 letter, the Veteran was informed of the pertinent elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in April 2010.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  



In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

The Veteran does not claim, nor does the evidence show, that service connection for a left knee disability is warranted on a direct basis.  See 38 U.S.C.A. § 1110, 1112; 38 C.F.R. §§ 3.303, 3.307.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  In this case, the Veteran's claim was filed after the effective date of the revised regulation (October 10, 2006).  So, the amended regulation is for application.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In November 2006, the claim of secondary service connection was received.  Prior medical records did not reveal left knee disability, but did show left lower extremity dysfunction/weakness due to multiple sclerosis (MS).  

In conjunction with her claim, the Veteran was afforded a VA examination in March 2007.  The VA examiner concluded that the Veteran had mild degenerative changes of the left knee, per the x-ray report.  She concluded that the left knee condition was less likely as not caused by or related to the right knee condition.  Rather, the examiner stated that natural aging and alteration in the left lower leg architecture related to a prior post-service motor vehicle accident (MVA) were the likely causes of the left knee condition.  

The Veteran subsequently testified at a Board hearing.  She testified that she felt that her recent March 2007 VA examination was inadequate.  With regard to her left knee, she asserted that although the VA nurse practitioner (the VA examiner) provided an opinion that her left knee was not related to her right knee disabilities, but rather a 1990 MVA and made reference to her MS, this was not the case. With regard to the MVA, the Veteran provided records showing that she injured both ankles, but the primary severe injury was to the right side and that she was able to completely weight-bear on the left side following the accident.  

The Board notes that a review of the examination report shows that the VA nurse practitioner indicated that she did not review the private records which substantiate the statements of the Veteran.  Thus, it is unclear how the VA nurse practitioner attributed the current left knee disability to that injury.  Accordingly, the Board remanded this case for an additional VA examination.  

The requested examination was conducted in April 2010.  Again, mild degenerative changes of the left knee were noted.  With regard to the first inquiries, the examiner concluded that "It would be only with resort to mere speculation to opine whether or not the Veteran's current claimed left knee condition is due to or aggravated to any degree by her right knee disability."  As to the MVA and MS, the examiner likewise indicated that "It would be only with resort to mere speculation to opine whether or not the MVA of 1990 and/or the MS aggravated the knee to any degree."

The examiner went on to state that although the Veteran currently had incoordination of gait due to her MS, there was no current objective evidence of a documented gait abnormality of any sort of the medical record of sufficient severity and length to support a claim of the right knee causing the left knee problem.  The examiner indicated that it was not possible from the currently available objective evidence to determine any additional contributions to either knee that the MVA of 1990 or MS could be making, if any, to her right and left knee disabilities.  The examiner concluded that there was no current objective evidence that the Veteran's left knee condition could be caused by, related to, or aggravated by to any degree her right knee disability; or that either knee could be aggravated by her MS, 1990 MVA, or recent tibial plateau fracture of the right knee.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as  there are other means by which a physician can become aware of critical medical facts, such as a history of treating a veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  

An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Board attaches the most significant probative value to the April 2010 VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  In reviewing this opinion, the examiner ultimately did in fact provide a definitive, unequivocal opinion regarding secondary service connection.  Specifically, he concluded that there was no etiological connection between the left and right knee disabilities.  In rendering that opinion, he considered the various factors involved in this case, as well as the Veteran's lay statements and the pertinent medical evidence, and performed a physical examination.  Conversely, the prior VA examiner's opinion did not present an accurate history.  Thus, the later opinion is more probative.  

With regard to the Veteran's assertions, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. 


App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this case, a complex medical assessment was required and was the purpose of the Board November 2009 Remand.  The medical assessment required exceeded the scope of the Veteran's ability to make his own medical impression.  The VA examiner is a medical expert, had access to the accurate history, examined the Veteran, considered pertinent factors, and supported his opinion.  Thus, to the extent that the Veteran has presented competent testimony regarding his symptoms, his personal medical assessment is outweighed by the VA examiner's 2010 opinion.  Further, as noted, this type of complex assessment is beyond his lay competency.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for left knee degenerative joint disease as secondary to right knee disabilities is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule 

as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for left knee degenerative joint disease, to include as secondary to right knee disabilities, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In November 2009, the Board remanded this case for a new VA examination to assess the current level of severity of the Veteran's service-connected right knee disabilities.  This examination was conducted in April 2010.  However, subsequent to that examination, the Veteran underwent arthroscopic surgery on her right knee in June 2010.  As noted above, in a September 2010 rating decision, a temporary total rating was assigned for this procedure and the convalescence from June 7, 2010 through July 31, 2010.  As of August 2010, a 10 percent rating was reassigned under Diagnostic Code 5010-5262.  There has been no post-surgical VA examination to ascertain the current level of severity of the right knee.  Accordingly, the Board finds that an examination should be conducted and the VA records reflecting this surgery and post-surgery treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment from the Ashville VA Medical Center dated from March 2008 forward, to include the records reflecting the June 2010 right knee arthroscopy and subsequent treatment.   

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of her right knee.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if she has pain on either movement.  

The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, to what extent.  

The examiner should also, in accordance with DeLuca, supra, indicate whether the service-connected knee right disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


